 
Exhibit 10.39
 

(cabb logo) [rhf140643001_v1.jpg]
California Association of Business Brokers
Professional Service since 1987
www.cabb.org
         
Amendment/Addendum to Purchase Agreement #1
 

 

 

The Purchase Agreement dated June 20, 2014 between Hans Huber, an individual
(Seller) and Pro-Dex, Inc. a Colorado Corporation (Buyer) on the Business known
as Huber Precision located at 585 Taylor Way # 5 San Carlos, Calif. 94070 is
hereby modified as follows:

 

Buyer agrees to waive any and all Buyer conditions in Section 5 of the above
Purchase Agreement except for the following exceptions:

1.  Paragraph 5c. Lease contingency: The agreement notes an assignment of
current lease. Buyer now agrees the lease will be a new one year lease and will
accept or reject in writing aid lease terms and conditions after its review of
the lease. Rejection of the lease will be cause for the Buyer to withdraw its
offer and receive its escrow deposit less any escrow charges attributable to
Buyer portion of escrow charges.

2.  Paragraph 5 e is still in effect.

3.  Seller’s representations and warranties shall be true and correct at
Closing.

4.  Buyer will interview a select number of Huber Precision clients as a
contingency to the Purchase Agreement and this contingency will be released in
writing upon completion of interviews and if not released in writing by Buyer
will be cause for the Buyer to withdraw its offer and receive its escrow deposit
less any escrow charges attributable to Buyer portion of escrow charges.

Seller agrees to waive any and all Seller conditions in Section 5 of the above
Purchase Agreement and further guarantees to Buyer that there are no third party
contracts in force or effect as of this date and Seller will not enter into any
such agreements prior to the close of escrow without the express written consent
of the Buyer.

Purchase Agreement noted Pro-Dex, Inc. as a California Corporation. Pro-Dex is a
Colorado Corporation. Acceptance of this Amendment by Buyer and Seller will
serve to extend any time limits per the Purchase Agreement.

Buyer and Seller acknowledge that Business Team is a Broker, is not a CPA or an
attorney, and is not qualified to review or audit the financial status of the
Seller’s business or the financial status of the Buyer and/or the value of the
Seller’s business improvements and/or give advice for legal aspects of the
transaction. Buyer and Seller acknowledge that Broker has not done so. By
signing below, Buyer acknowledges that Buyer is relying solely on information
provided to Buyer by Seller and Broker has not verified and will not verify any
representations of Seller, any reliance by Buyer on such information will be
based solely on Buyer’s examination of the business. By signing below Seller
acknowledges Seller is relying solely on information provided by Buyer to
evaluate Buyer’s creditworthiness or ability to perform this agreement and
Broker has not verified and will not verify any representations of Buyer. Buyer
and Seller both agree to look solely to each other for relief and to indemnify
and hold Business Team harmless in connection with any damage caused to either
the Buyer or the Seller in the event of a dispute between Buyer and Seller
regarding this agreement except in the event a judgment is rendered that Broker
acted improperly regarding such dispute under this agreement.

All other terms and conditions of the Purchase Agreement remain the same and in
full force and effect. The undersigned acknowledge having received, read and
understood a fully completed copy of this Agreement.

 

/s/ Harold A. Hurwitz, CEO for   7/29/14   /s/ Hans Huber   8/4/14
Buyer   Pro-Dex, Inc.   Date   Seller   Hans Huber, an individual   Date        
                    Buyer   Date   Seller   Date               Farley Gouner CA
Lic #01271117       Hiren Dave CA Lic #01381381     Brokers Agent   Date  
Brokers Agent   Date

 

Page 1 of 1

